ARTICLE I

CORPORATE NAME




The name of this Corporation shall be: Vanguard Energy Inc.




ARTICLE II

PRINCIPAL OFFICE AND MAILING ADDRESS




The principal office and mailing address of the Corporation is 924, Calle
Negocio #B

San Clemente, Ca 92673




ARTICLE III

NATURE OF BUSINESS AND POWERS




The purpose of the corporation is to engage in any lawful act or activity for
which a corporation may be organized under the General Corporation Law of
California other than the banking business, the trust company business or the
practice of a profession permitted to be incorporated by the California
Corporations Code.

ARTICLE IV

CAPITAL STOCK




The maximum number of shares that this Corporation shall be authorized to issue
and have outstanding at any one time shall be Three Hundred Million
(300,000,000) shares of which (1) 260,000,000 shares have been designated as
Class A Common Stock, par value $.0001 per share, (2) 30,000,000 shares have
been designated as Class B Common Stock, par value $.0001 per share, and (3)
10,000,000 shares of Preferred Stock, par value of $.0001 per share.




The Class A Common Stock shall be designated as follows:




1.

Designation and Number of Shares.  The Class A Common Stock shall be designated
“Class A Common Stock” of a par value of $.0001 each, and the number of shares
constituting the Class A Common Stock shall be 260,000,000 shares.  




2.

Voting Rights.  The holders of Class A Common Stock shall be entitled to one
vote per share.




3.

Dividends.  Holders of Class A Common Stock shall be entitled to dividends as
shall be declared by the Corporation’s Board of Directors from time to time.




The Class B Common Stock shall be designated as follows:




1.

Designation and Number of Shares.  The Class B Common Stock shall be designated
“Class B Common Stock” of a par value of $.0001 each, and the number of shares
constituting the Class B Common Stock shall be 30,000,000 shares.




2.

Voting Rights.  Each share of Class B Common Stock shall entitle the holder
thereof to 10 votes for each one vote per share of Class A Common Stock, and
with respect to such vote, shall be entitled, notwithstanding any provision
hereof, to notice of any stockholders’ meeting in accordance with the bylaws of
this Corporation, and shall be entitled to vote, together as a single class with
holders of Class A Common Stock with respect to any question or matter upon
which holders of Class A Common Stock





have the right to vote.  Class B Common Stock shall also entitle the holders
thereof to vote as a separate class as set forth herein and as required by law.




3.

Dividends.  Holders of Class B Common Stock shall be entitled to dividends as
shall be declared by the Corporation’s Board of Directors from time to time at
the same rate per share as the Class A Common Stock.




4.

Conversion Rights.  The holders of the Class B Common Stock shall have the
following rights with respect to the conversion of the Class B Common Stock into
shares of Class A Common Stock:




A.

General. Each share of Class B Common Stock is convertible into one (1) share of
Class A Common Stock, subject to adjustment as provided hereinafter (the
“Conversion Ratio”) at any time by the holder thereof. Class A Ordinary Shares
are not convertible into Class B Ordinary Shares under any circumstances. The
conversion of Class B Common Shares to Class A Common Shares shall be effected
by way of compulsory repurchase by the Company of the relevant Class B Common
Shares and issuance of equal number of new Class A Common Shares by the Company.




B.

Adjustments to Conversion Radio.  In the event the Corporation shall (i) make or
issue a dividend or other distribution payable in Class A Common Stock; (ii)
subdivide outstanding shares of Class A Common Stock into a larger number of
shares; or (iii) combine outstanding shares of Class A Common Stock into a
smaller number of shares, the Conversion Radio shall be adjusted appropriately
by the Corporation’s Board of Directors.




C.

Capital Reorganization or Reclassification.  If the Class A Common Stock
issuable upon the conversion of the Class B Common Stock shall be changed into
the same or different number of shares of any class or classes of stock, whether
by capital reorganization, reclassification or otherwise (other than a
subdivision or combination of shares or stock dividend), then in each such
event, the holder of each share of Class B Common Stock shall have the right
thereafter to convert such share into the kind and amount of shares of stock and
other securities and property receivable upon such capital reorganization,
reclassification or other change by holders of the number of shares of Class A
Common Stock into which such shares of Class B Common Stock might have been
converted immediately prior to such capital reorganization, reclassification or
other change.




D.

Exercise of Conversion.  To exercise its conversion privilege, a holder of Class
B Common Stock shall surrender the certificate or certificates representing the
shares being converted to the Corporation at its principal office, and shall
give written notice to the Corporation at that office that such holder elects to
convert such shares.  The certificate or certificates for shares of Class B
Common Stock surrendered for conversion shall be accompanied by proper
assignment thereof to the Corporation or in blank.  The date when such written
notice is received by the Corporation, together with the certificate or
certificates representing the shares of Class B Common Stock being converted,
shall be the “Conversion Date.”  As promptly as practicable after the Conversion
Date, the Corporation shall issue and shall deliver to the holder of the shares
of Class B Common Stock being converted or on its written order, such
certificate or certificates as it may request for the





2




number of whole shares of Class A Common Stock issuable upon the conversion of
such shares of Class B Common Stock in accordance with the provision hereof.
 Such conversion shall be deemed to have been effected immediately prior to the
close of business on the conversion Date, and at such time the rights of the
holder as holder of the converted shares of Class B Common Stock shall cease,
and the person or persons in whose name or names any certificate or certificates
for shares of Class A Common Stock shall be issuable upon such conversion shall
be deemed to have become the holder or holders of record of the shares of Class
A Common Stock represented thereby.  The Corporation shall pay any taxes payable
with respect to the issuance of Class A Common Stock upon conversion of the
Class B Common Stock, other than any taxes payable with respect to income by the
holders thereof.




E.

Partial Conversion.  In the event some, but not all, of the shares of Class B
Common Stock represented by a certificate or certificates surrendered by a
holder are converted, the Corporation shall execute and deliver to or on the
order of the holder, at the expense of the Corporation, a new certificate
representing the number of shares of Class B Common Stock which were not
converted.




F.

Consolidation, Merger, Exchange, Etc.  In case the Corporation shall enter into
any consolidation, merger, combination, statutory share exchange or other
transaction in which the Common Shares are exchanged for or changed into other
stock or securities, money and/or any other property, then in any such case the
Class B Common Stock shall at the same time be similarly exchange or changed
into Class A common shares of the surviving entity providing the holders of such
common shares with (to the extent possible) the same relative rights and
preferences as the Class B Common Stock.




5.

Sale or Transfer of Class B Common Stock.  Holders of Class B Common Stock may
sell or transfer any or all of their shares of Class B Common Stock to any
party, who will be subject to the same rights, conditions and obligations as
described herein.




6.

Protective Provisions  So long as any shares of Class B Common Stock are
outstanding, this Corporation shall not without first obtaining the written
approval of the holders of at least a majority of the voting power of the then
outstanding shares of such Class B Common Stock:




A.

sell, convey, or otherwise dispose of or encumber all or substantially all of
its property or business or merge into or consolidate with any other corporation
(other than a wholly-owned subsidiary corporation)  or effect any transaction or
series of related transactions in which more than fifty percent (50%) of the
voting power of the Corporation is transferred or disposed;




B.

alter or change the rights, preferences or privileges of the Class B Common
Stock;




C.

increase or decrease the total number of authorized shares of Class B Common
Stock;








3






D.

authorize or issue, or obligate itself to issue, any other equity security,
including any other security convertible into or exercisable for any equity
security having rights, preferences or privileges over, or being on a parity
with or similar to, the Class B Common Stock;




E.

redeem, purchase or otherwise acquire (or pay into or set aside for a sinking
fund for such purpose) any security of this Corporation;




F.

amend this Corporation’s Articles of Incorporation or bylaws; or




G.

change the authorized number of directors of the Corporation.




7.

Liquidation.  Upon liquidation and winding up of the Corporation, the shares of
Class B Common Stock shall be entitled to receive on a per share basis the
amount payable with respect to the shares of Class A Common Stock as if its
shares of Class B Common Stock were converted into Class A Common Stock.




The Preferred Stock shall be designated as follows:




1.

Designation and Number of Shares.  The Preferred Stock shall be designated as
“Preferred Stock” of a par value of $.0001 per share, and the number of shares
constituting the Preferred Stock shall be 10,000,000 shares.  




2.

Classes and Series.  Classes and series of the Preferred Stock may be created
and issued from time to time, with such designations, preferences, conversion
rights, cumulative, relative, participating, optional or other rights, including
voting rights, qualifications, limitations or restrictions thereof as shall be
stated and expressed in the resolution or resolutions providing for the creation
and issuance of such classes or series of Preferred Stock as adopted by the
Board of Directors.




ARTICLE V

TERM OF EXISTENCE




This Corporation shall have perpetual existence.




ARTICLE VI

REGISTERED AGENT AND

REGISTERED OFFICE IN CALIFORNIA




The Registered Agent and the street address of the initial Registered Office of
this Corporation in the State of California shall be:




Michael Laub

924 Calle Negocio #B

San Clemente, Ca 92673




ARTICLE VII

INCORPORATOR




The name and the address of the Incorporator is:








4




Michael Laub

924 Calle Negocio #B

San Clemente, Ca 92673




ARTICLE VIII

INDEMNIFICATION




To the fullest extent permitted by the California Corporation Act, the
Corporation shall indemnify, or advance expenses to, any person made, or
threatened to be made, a party to any action, suit or proceeding by reason of
the fact that such person (i) is or was a director of the Corporation; (ii) is
or was serving at the request of the Corporation as a director of another
corporation, provided that such person is or was at the time a director of the
Corporation; or (iv)is or was serving at the request of the Corporation as an
officer of another Corporation, provided that such person is or was at the time
a director of the corporation or a director of such other corporation, serving
at the request of the Corporation.  Unless otherwise expressly prohibited by the
California Corporation Act, and except as otherwise provided in the previous
sentence, the Board of Directors of the Corporation shall have the sole and
exclusive discretion, on such terms and conditions as it shall determine, to
indemnify, or advance expenses to, any person made, or threatened to be made, a
party to any action, suit, or proceeding by reason of the fact such person is or
was an officer, employee or agent of the Corporation as an officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise.  No person falling within the purview of this paragraph may apply
for indemnification or advancement of expenses to any court of competent
jurisdiction.




IN WITNESS WHEREOF, the Corporation has caused this Articles of Incorporation to
be duly adopted by its incorporator on March 17, 2015 to be executed in its
corporate name this 17th day of March 2015.




Vanguard Energy Inc.







By: /S/ Michael Laub

      Michael Laub,

      Incorporator





5




CERTIFICATE DESIGNATING REGISTERED AGENT

AND OFFICE FOR SERVICE FOR PROCESS




Vanguard Energy Inc. a corporation existing under the laws of the State of
California with its principal office and mailing address at 924 Calle Negocio
#B, San Clemente, Ca 92673 has named Michael Laub, whose address is 924 Calle
Negocio #B, San Clemente, Ca 92673 as its agent to accept service of process
within the State of California




ACCEPTANCE:

Having been named to accept service of process for the above-named Corporation,
at the place designated in this Certificate, I hereby accept the appointment as
Registered Agent, and agree to comply with all applicable provisions of law.  In
addition, I hereby state that I am familiar with and accept the duties and
responsibilities as Registered Agent for said Corporation.







/S/ Michael Laub

Michael Laub














6


